       Case 2:20-cv-00200-RMP       ECF No. 12   filed 03/05/21   PageID.95 Page 1 of 3




 1 Robert W. Novasky, WSBA #21682                 Honorable Rosanna Malouf Peterson
   Paul S. Smith, WSBA #28099
 2 FORSBERG & UMLAUF, P.S.
   1102 Broadway, Suite 1400
 3 Tacoma, WA 98402
   Phone: (206) 689-8500
 4 rnovasky@foum.law
   psmith@foum.law
 5 Attorneys for Defendants

 6                       UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF WASHINGTON
 7                                AT SPOKANE

 8 PIERRE BUSTANOBY, an individual,               No. 2:20-cv-00200-RMP
   and JENNIFER HOPKINS, an
 9 individual,                                    NOTICE OF APPEARANCE

10                 Plaintiffs,                    [CLERKS ACTION REQUIRED]

11          vs.

12 PRESERVER TRANS LLC, a foreign
   corporation; REHMAN HAYAT and
13 JANE DOE HAYAT, individually and
   on behalf of the marital community
14 comprised thereof; and JOHN and JANE
   DOES 1-25,
15
                Defendants.
16

17

18          TO: The Clerk of the Court;

19          AND TO:       All Parties and their Attorneys of Record:

20

     NOTICE OF APPEARANCE – 1
                                                                  FORSBERG & UMLAUF, P.S.
                                                                          ATTORNEYS AT LAW
     Case No.: 2:20-cv-00200-RMP                                     1102 BROADWAY  SUITE 510
                                                                    TACOMA, WASHINGTON 98402
                                                                   (253) 572-4200  (253) 627-8408 FAX
       Case 2:20-cv-00200-RMP      ECF No. 12   filed 03/05/21   PageID.96 Page 2 of 3




 1          PLEASE TAKE NOTICE that Robert W. Novasky, Forsberg & Umlauf,

 2 P.S. hereby appears as counsel for Defendant PRESERVER TRANS LLC,

 3 REHMAN HAYAT and JANE DOE HAYAT. Paul S. Smith will remain counsel

 4 of record.

 5
                                           FORSBERG & UMLAUF, P.S.
 6
                                           By: s/ Robert W. Novasky
 7                                             Robert W. Novasky, WSBA #21682

 8                                         By: s/ Paul S. Smith
                                               Paul S. Smith, WSBA #28099
 9

10                                         FORSBERG & UMLAUF, P.S.
                                           1102 Broadway, Suite 1400
11                                         Tacoma, WA 98402
                                           Telephone: (206) 689-8500
12                                         Fax: (206) 689-8501
                                           E-mail: RNovasky@FoUm.law
13                                         E-mail: Psmith@FoUm.law
                                           Attorneys for Defendants Hayat
14                                         and Preserver Trans LLC

15

16

17

18

19

20

     NOTICE OF APPEARANCE – 2
                                                                 FORSBERG & UMLAUF, P.S.
                                                                         ATTORNEYS AT LAW
     Case No.: 2:20-cv-00200-RMP                                    1102 BROADWAY  SUITE 510
                                                                   TACOMA, WASHINGTON 98402
                                                                  (253) 572-4200  (253) 627-8408 FAX
       Case 2:20-cv-00200-RMP        ECF No. 12   filed 03/05/21   PageID.97 Page 3 of 3




 1                                 CERTIFICATE OF SERVICE

 2          The undersigned certifies under the penalty of perjury under the laws of the

 3 State of Washington that I am now and at all times herein mentioned, a citizen of

 4 the United States, a resident of the State of Washington, over the age of eighteen

 5 years, not a party to or interested in the above-entitled action, and competent to be

 6 a witness herein.

 7          On the date given below I caused to be served the foregoing NOTICE OF

 8 APPEARANCE on the following individuals in the manner indicated:

 9 Mr. James E. Banks
   Banks Law Office
   100 S. King St., Se. 100-719
10 Seattle, WA 98104
   ( ) Via U.S. Mail
11 ( ) Via Facsimile
   ( ) Via Hand Delivery
12 (XX) Via ECF

13
            SIGNED this 5th day of March, 2021, at Seattle, Washington.
14

15                                           /s/ Karie E. Gill
                                             Karie E. Gill
16

17

18

19

20

     NOTICE OF APPEARANCE – 3
                                                                   FORSBERG & UMLAUF, P.S.
                                                                           ATTORNEYS AT LAW
     Case No.: 2:20-cv-00200-RMP                                      1102 BROADWAY  SUITE 510
                                                                     TACOMA, WASHINGTON 98402
                                                                    (253) 572-4200  (253) 627-8408 FAX
